Exhibit 10.3
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT, dated as of December 3, 2013 (this “Agreement”), by
and between Kerry Singh (“Consultant”) and Cloud Security Corp., a Nevada
corporation (the “Company”).  Capitalized terms not otherwise defined in this
Agreement shall have the meanings given to them on Annex I hereto.
 
R E C I T A L S
 
A.            The parties wish to provide for the engagement of the Consultant
by the Company to provide business development services in the area of marketing
software solutions for web application security and mobile security to the
Company.
 
B.            The Consultant wishes to receive compensation from the Company for
the Consultant’s services, and the Company desires reasonable protection of its
confidential business and technical information that has been acquired and is
being developed by the Company at substantial expense.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed by the Company and Consultant as follows:
 
A G R E E M E N T
 
SECTION 1.  Engagement; Duties.  The Company hereby engages Consultant, and
Consultant hereby accepts such engagement.  The Consultant will serve the
Company as an independent contractor and shall not be considered an employee of
the Company.  Consultant shall directly report to the President of the Company
(or such other officers as determined by the Board of Directors of the Company
(the “Board”) from time to time) and shall devote at least 25% of his time per
month of his business time, energy and skill to the performance of his duties
and responsibilities hereunder including, without limitation, business
development in the area of marketing software solutions for web application
security and mobile security (the “Business”).
 
SECTION 2.  Term.  Subject to earlier termination in accordance with Section 8,
Consultant’s engagement under this Agreement shall be for a term (the “Term”)
commencing on the date of this Agreement and ending December 3, 2014
 
SECTION 3.  Compensation. In consideration for Consultant’s performance of
Consultant’s duties and responsibilities with the Company, the Company shall
issue certificates representing an aggregate of five hundred thousand (500,000)
shares of the Company’s common stock, par value $.001 per share (the “Shares”).
The shares issued to the Consultant on the date hereof shall have the status of
“restricted” securities as the term is defined by Rule 144 under the Securities
Act of 1933, as amended.  The Shares, when issued to Consultant, will be duly
authorized, validly issued and outstanding, fully paid and nonassessable and
will not be subject to any liens or encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.  Non-Solicitation.
 
(a)           Consultant acknowledges that the Company, its subsidiaries and its
Affiliates have expended and shall continue to expend substantial amounts of
time, money and effort to develop business strategies, employee, client and
customer relationships and goodwill to build an effective
organization.  Consultant acknowledges that Consultant is and shall become
familiar with the confidential information of the Company, its subsidiaries and
its Affiliates, including trade secrets, and that Consultant’s services are of
special, unique and extraordinary value to the Company.  Consultant acknowledges
that the opportunities of engagement and compensation offered under this
Agreement are adequate consideration for the covenants contained in this Section
4.  Consultant acknowledges that the Company and each of its subsidiaries and
Affiliates and their respective successors, assigns and nominees, has a
legitimate business interest and right in protecting its confidential
information, business, strategies, employee, client and customer relationships
and goodwill, and that each of the Company, its subsidiaries and Affiliates and
their respective successors, assigns and nominees would be seriously damaged by
the disclosure of confidential information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill.
 
(b)           For so long as Consultant is engaged by Company or any of its
subsidiaries or Affiliates and for a period of two (2) years thereafter:
 
(i)            Consultant shall not within the Territory directly or indirectly
(whether as a founder, owner, partner, officer, director, employee, trustee,
agent, advisor, principal, substantial equity holder, contractor, consultant or
other representative), solicit or accept or perform any business which is
similar to, or in competition with, the Business during the period of
Consultant’s engagement from any Person who is or was a client or customer of
the Company during the Term or otherwise interfere with the Company’s
relationship with any Person who is or was a client or customer of the Company
during the Term;
 
(ii)           Consultant shall not (x) directly or indirectly solicit, recruit
or hire any Consultants of the Company or any of its subsidiaries or Affiliates,
or any independent contractors, consultants or advisors that are engaged by the
Company or any of its subsidiaries or Affiliates, in each case who were
employees, independent contractors, consultants or advisors of the Company or
any of its subsidiaries or Affiliates at any time during the Term; (y) solicit
or encourage any employees, independent contractors, consultants or advisors to
leave the engagement with the Company or any of its subsidiaries or Affiliates;
or (z) intentionally interfere with the relationship of the Company or any of
its subsidiaries or Affiliates with any employees, independent contractors,
consultants or advisors.
 
(c)           Consultant acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Consultant by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the confidential information, business
strategies, intellectual property, employee and customer relationships and
goodwill of the Company and its subsidiaries and Affiliates now existing or to
be developed in the future.  Consultant expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter and time period.  Consultant expressly acknowledges and agrees
that the restraints imposed by this Agreement will not prevent him from earning
a livelihood.  Consultant agrees to comply with each of the covenants contained
in this Section 4 in accordance with their terms.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           All agreements, covenants and provisions of this Section 4
constitute a series of separate covenants.  If any provision hereof is
determined to be unenforceable, the same shall be deemed deleted, but only with
respect to the operation of this Section 4 in the particular jurisdiction in
which such determination is made.  The foregoing notwithstanding, if any
provision hereof is determined to be unenforceable because of its scope in terms
of territory or duration in time of business activities, but may be enforceable
by reason of limitations thereon, such limitations may be imposed so that such
provision, as limited, will be enforceable to the fullest extent permissible
under the law applied consistent with public policy in the applicable
jurisdiction.  Consultant hereby understands and agrees that any violation of
this Section 4 may not be susceptible to an award for damages and, accordingly,
that relief for any such violation by Consultant may be the subject of an
injunction issued by a court of competent jurisdiction.  If any such action is
brought by the Company to enforce, or seek damages for the violation of, the
provisions of this Section 4, the unsuccessful party in such litigation shall
pay to the successful party all costs and expenses, including reasonable
attorneys’ fees, incurred therein by such successful party and such costs,
expenses and attorneys’ fees shall be included in and as a part of such judgment
or award; and the determination by the judge in such action shall be conclusive
on the matter of which party is successful for purposes hereof.
 
(e)           Consultant will not be deemed to have breached his obligations
under this Section 4 if Consultant owns, directly or indirectly, solely as an
investment, securities of any Person which are traded on any national securities
exchange if he (i) is not a controlling person of, or a member of a group which
controls, such Person or (ii) does not, directly or indirectly, own more than
five percent (5%) of any class of securities of such Person.
 
SECTION 5.  Confidentiality.  Consultant (a) recognizes that the business and
financial records, customer and client lists, proprietary knowledge or data,
intellectual property, trade secrets and confidential methods of operations of
the Company, its subsidiaries and its Affiliates and their respective
successors, assigns and nominees, as they may exist from time to time and which
relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Consultant’s performance with the Company; and (b) shall not, during or after
the Term, disclose any of such records, lists, knowledge, data, property,
secrets, methods or information to any Person for any reason or purpose
whatsoever (except for disclosures (x) compelled by law; provided that
Consultant promptly notifies the Board of any request for such information
before disclosing the same, if practical, and (y) made as necessary in
connection with the performance of his duties with the Company) or make use of
any such property for his own purposes or for the benefit of any Person except
the Company.  Consultant acknowledges that a breach of this Section 5 may cause
irreparable injury to the Company for which monetary damages are inadequate,
difficult to compute, or both.  Accordingly, Consultant agrees that the
provisions of this Section 5 may be enforced by specific performance or other
injunctive relief.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 6.  Inventions.  Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, intellectual property, works
of authorship (including, but not limited to, computer programs), trade secrets
and improvements (whether or not patentable and whether or not they are made,
conceived or reduced to practice during working hours or using the Company’s or
any of its subsidiaries’ or Affiliates’ data or facilities) and all portions
thereof (collectively, the “Inventions”) which Consultant makes, conceives,
reduces to practice, or otherwise acquires during his engagement with the
Company (either solely or jointly with others), and which are related to the
then present or planned business, services or products of the Company or any of
its subsidiaries or Affiliates, shall be the sole property of the Company and
shall at all times and for all purposes be regarded as acquired and held by
Consultant in a fiduciary capacity for the sole benefit of the Company.  All
Inventions that consist of works of authorship capable of protection under
copyright laws shall be prepared by Consultant as works made for hire, with the
understanding that the Company shall own all of the exclusive rights to such
works of authorship under the United States copyright law and all international
copyright conventions and foreign laws.  Consultant hereby assigns to the
Company, without further compensation, all such Inventions and any and all
patents, copyrights, trademarks, trade names or applications therefore, in the
United States and elsewhere, relating thereto.  Consultant shall promptly
disclose to the Company all such Inventions and shall assist the Company in
obtaining and enforcing for its own benefit patent, copyright and trademark
registrations on such Inventions in all countries.  Upon request, Consultant
shall execute all applications, assignments, instruments and papers and perform
all acts, such as the giving of testimony in interference proceedings and
infringement suits or other litigation, necessary or desired by the Company to
enable the Company, its subsidiaries and Affiliates  and their respective
successors, assigns and nominees to secure and enjoy the full benefits and
advantages of such Inventions.
 
SECTION 7.  Representations and Warranties.  The Consultant represents and
warrants to the Company as follows:
 
(a)           The Consultant understands that the Shares have not been
registered with the Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended (the “Act”), nor registered/qualified under
the “blue sky” laws of any state, in reliance on an exemption from such
registration/qualification for transactions not involving a public offering and
that the Company is relying upon the representations made in this letter in
concluding that such exemptions apply.
 
(b)           The Consultant acknowledges that the Company has made available to
the Consultant and the Consultant’s advisors the opportunity to obtain
information to evaluate the merits and risks of the investment in the Shares,
and the Consultant has received all information requested from the Company.  The
Consultant has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Shares and the
business, properties, plans, prospects, and financial condition of the Company
and to obtain additional information as the Consultant has deemed appropriate
for purposes of investing in the Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           The Consultant is an “accredited investor”, as such term is
defined in Regulation D promulgated by the Commission under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Consultant to utilize the information made available by Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase of Shares.  The Consultant has the authority and is duly
and legally qualified to purchase and own the Shares.
 
(d)           The Consultant hereby represents that the Consultant is acquiring
the Shares for investment for the Consultant’s own account and not with a
present intention of distributing the Shares and that the Consultant is not
acting as an “underwriter” as defined in Section 2(a)(11) of the Act with
respect to the Shares.
 
(e)           The Consultant has not received any general solicitation or
general advertising concerning the Shares, nor is the Consultant aware of any
such solicitation or advertising.  Further, the Consultant has a preexisting
personal or business relationship with the Company or any of its officers,
directors or controlling persons.
 
(f)            The Consultant understands that the Shares are “restricted
securities” as defined in the Act and that the Shares can be disposed of only if
there is an effective registration statement covering such disposition, or an
exemption from such registration is available.  The Consultant further
understands that an exemption from such registration may or may not be
available.
 
(g)           The Consultant acknowledges that the Company will place an
appropriate legend concerning the matters contained in this letter on the
certificate(s) evidencing the Shares, and that the Company will prohibit
transfer of such certificate(s) except in compliance with the conditions set
forth herein.
 
The legend will be substantially as follows:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for these shares under the Securities Act of 1933 or an opinion of the
Company’s counsel that registration is not required under said Act.”

 
SECTION 8.  Termination or Resignation.
 
(a)           Consultant’s engagement with the Company (including, without
limitation, Consultant’s rights under this Agreement) is at will and may be
terminated by the Company at any time, without Cause, upon thirty (30) days
prior written notice to the Consultant.  The Company may terminate Consultant’s
engagement with the Company and rights under this Agreement immediately at
anytime without notice for Cause.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           If (i) Consultant terminates this Agreement by the Company at any
time for any reason or (ii) the Parties have failed to extend the Term of this
Agreement, and so long as Consultant shall not have breached any material
provision of this Agreement, the Company shall not have any liability or
obligation under this Agreement except for the amount of Fees or Commissions, if
any, earned but not paid prior to such termination or resignation.
 
(c)           The Term shall terminate in the event of the Consultant’s
death.  In such event, the Company shall pay to the Consultant’s executors,
legal representatives or administrators, as applicable, the Consultant’s Fee or
Commissions through the date of such termination.  The Company shall have no
further liability or obligation under this Agreement to his executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him except as otherwise specifically provided in this
Agreement.
 
SECTION 9.  Conflicts of Interest.  Consultant hereby represents that he is free
to enter into this Agreement, and that his engagement by the Company does not
violate the terms of any agreement between him and any third party.  Further, in
rendering his duties to the Company, Consultant shall not utilize any Invention,
discovery, development, improvement, innovation or trade secret in which he or
the Company does not have a proprietary interest.
 
SECTION 10.  Return of Documents and Equipment.  Upon termination of
Consultant’s engagement with the Company for any reason, Consultant shall
forthwith deliver to the Company and return, and shall not retain, any originals
and copies of any books, intellectual property, papers, customer or client
contracts, documents and data or other writings, tapes or records of the
Company, regardless of form, format or media, maintained by Consultant or in
Consultant’s possession (all of the same are hereby agreed to be the property of
the Company).
 
SECTION 11.  Miscellaneous.
 
(a)           Severability.  If any provision of this Agreement is inoperative
or unenforceable for any reason, such circumstances shall not have the effect of
(i) rendering the provision in question inoperative or unenforceable in any
other case or circumstance, or (ii) rendering any other provision or provisions
in this Agreement invalid, inoperative, or unenforceable to any extent
whatsoever.  The invalidity of any one or more phrases, sentences, clauses,
sections or subsections of this Agreement shall not affect the remaining
portions of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Notices.  Any notices and other communications made or required in
connection with this Agreement shall be in writing and shall be deemed
effectively given:  (i) upon personal delivery to the Party to be notified, (ii)
when sent by confirmed facsimile, if sent during normal business hours of the
recipient, and if not, then on the next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written notification of
receipt.  All notices shall be addressed as follows or at such address as such
Party may designate by ten (10) days advance written notice to the other Parties
hereto:
 
(A)
if to Consultant:
 
Kerry Singh
151 Gloucester Road, 11th Floor
Wanchai, Hong Kong

 
(B)
if to the Company:
     
Cloud Security Corp.
 
4590 MacArthur Blvd., #500
Newport Beach, CA 92660
Attn:  President
     
with a copy to (which shall not constitute notice):
     
Indeglia & Carney
1299 Ocean Avenue, #450
Santa Monica, CA 90401
Attn:  Greg Carney, Esq.

 
(c)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter addressed herein and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to Consultant’s engagement with the Company.
 
(d)           Nature of Relationship.  The Consultant is an independent
contractor and will not be deemed to be an employee of the Company for the
purposes of any employee benefit programs, income tax withholding, FICA taxes,
unemployment benefits, or otherwise.  Accordingly, the Consultant understands
that the Company will not pay or withhold from payments to the Consultant under
this Agreement any FICA (social security), state unemployment or disability
insurance premiums, state or federal income taxes, or other taxes and that
Consultant is responsible for paying its own federal self-employment tax (in
lieu of FICA), state and federal income taxes (including estimated tax payments)
and other applicable taxes.  Consultant also understands that he or she will
receive no employee benefits of any kind including, for example, health
insurance.
 
(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
 
(f)            Governing Law.  This Agreement shall be governed in all respects,
including as to validity, interpreta­tion and effect, by the internal laws of
the State of California without giving effect to the conflict of laws rules
thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Choice of Venue. Each of the parties hereto irrevocably submits to
the jurisdiction of the state and federal courts located in the State of
California, for the purposes of any suit, action or other proceeding arising out
of this Agreement or any transaction contemplated hereby.  Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in any state or federal court located in the
State of California and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
(h)           Benefit and Assignability.  The rights, benefits, duties and
obligations under this Agreement shall inure to the benefit of, and be binding
upon, (x) the Company and its successors, and (y) Consultant and his legal
representatives.  This Agreement constitutes a personal service agreement, and
the performance of Consultant’s obligations under this Agreement may not be
transferred or assigned by Consultant.  This Agreement may be assigned by the
Company in its sole discretion.  The provisions of Sections 4, 5, 6, 9, 10,
11(a), 11(g), 11(h), 10(i) and 10(j) shall continue in full force and effect
notwithstanding the termination of Consultant’s engagement with the Company.
 
(i)            Amendments; Waiver.  No amendment, modification or discharge of
this Agreement, and no waiver under this Agreement, shall be valid or binding
unless set forth in writing and duly executed by the Party against whom
enforcement of the amendment, modification, discharge or waiver is sought.  The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party.
 
(j)            Specific Performance.  The Parties acknowledge that their
obligations under this Agreement are unique and that damages may be an
inadequate remedy for any failure to perform such obligations as a result of any
breach of this Agreement by any Party and, therefore, any Party to whom
performance is owed under any provision of this Agreement shall be entitled to
an injunction to be issued, or specific enforcement be ordered, by any court of
competent jurisdiction to require any other Party to perform its obligations
under this Agreement and prevent any other Party from breaching, or continuing
to breach, any provision of this Agreement.  In the event that any dispute
regarding this Agreement is resolved by a court, the prevailing Party shall be
entitled to recover from the non-prevailing Party the fees, costs and expenses
(including, but not limited to, the reasonable fees and expenses of counsel)
incurred by the prevailing Party in connection with such dispute.
 
(k)           Limitation of Liability.  Notwithstanding anything contained
herein to the contrary, no officer, director or member of the Company shall have
any personal liability to fund any payments that are required to be made to
Consultant pursuant to this Agreement.
 
(l)            Section Headings.  The headings herein are inserted as a matter
of convenience only and do not define, limit or describe the scope of this
Agreement or the intent of the provisions hereof.
 
[Remainder of page intentionally left blank]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the day and year first above written.
 

 
CONSULTANT:
     
/s/ Kerry Singh
 
Kerry Singh
       
COMPANY:
     
CLOUD SECURITY CORP.
       
By:
/s/ Safa Movassaghi
   
Name:  Safa Movassaghi
   
Title:    President

 
 
[Signature Page to Consulting Agreement]

--------------------------------------------------------------------------------

 
 
ANNEX I
DEFINITIONS
 
For all purposes of this Agreement, unless the context clearly indicates a
contrary intent:
 
“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
 
“Cause” means any of the following:  (i) any willful or grossly negligent and
continued failure by Consultant to perform his duties under this Agreement in
any material respect that is not promptly (but in no event later than ten (10)
business days after written notice thereof is received by Consultant or such
longer period of time not to exceed thirty (30) days if the nature of such
failure makes it impractical to cure within ten (10) business days) cured by
resuming the performance of such duties; provided, however, that for the
purposes of determining whether conduct constitutes willful or grossly negligent
conduct, no act on Consultant’s part shall be considered “willful” unless it is
done by the Consultant in bad faith or without reasonable belief that such
action was in the best interests of the Company; (ii) Consultant breaches a
material covenant or agreement of this Agreement, that is not promptly (but in
no event later than ten (10) business days after written notice thereof is
received by Consultant or such longer period of time not to exceed thirty (30)
days if the nature of such failure makes it impractical to cure within ten (10)
business days) cured; (iii) Consultant embezzles or converts to his own use any
funds of the Company or any business opportunity of the Company; (iv) Consultant
destroys or converts to his own use any property of the Company, without the
Company’s consent; (v) Consultant is convicted of or enters a guilty plea or
plea of no contest with respect to a felony; or (vi) Consultant commits an act
of moral turpitude which could reasonably be expected to injure or pose a threat
of injury or material economic harm to the Company or any of its Affiliates.
 
 “Parties” means Consultant and the Company.
 
“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, governmental authority or other entity.
 
“Territory” means the World.
 
Capitalized terms in this Agreement, defined in this Annex I and elsewhere
parenthetically, have the meanings ascribed to them and include the plural as
well as the singular.
 
 

--------------------------------------------------------------------------------